Citation Nr: 1409825	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether reductions of death improved pension benefits, based on the receipt of Social Security Administration (SSA) benefits were proper, as of August 1, 2008.

2.  Whether the overpayment of improved death pension benefits in the amount of the $8,991.52 debt was validly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1964 to April 1968.  He died in June 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in the Pension Management Center at St. Paul, Minnesota, which effected a series of reductions to the appellant's VA pension benefits, beginning on August 1, 2008.  The RO notified the appellant of the creation of a debt in the amount of $8,991.52 in September 2010.

Consideration of the appellant's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include relevant records, such as data regarding SSA benefits payments, and all such documents have been considered in review of the immediate appeal.

The appellant has filed a February 2011 VA Form 9 stating that she could not afford to pay back the $8,991.52 overpayment assessed against her in a September 2010 overpayment notice letter because she was in poor health and could not work.  The Board finds that this statement raises a claim for a waiver of the overpayment.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ) in the first instance.  The Board REFERS entitlement to a waiver of an $8,991.52 overpayment of improved death pension benefits to the AOJ for appropriate action.  

The issue of the validity of the $8,991.52 debt due to overpayment of improved death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant is receiving improved death pension benefits.

2.  Throughout the period on appeal, the appellant has been in receipt of SSA benefits.

3.  The RO's action to reduce the appellant's improved death pension was based on new evidence of additional income and expenses.

4.  Throughout the periods on appeal, the appellant's annual income, less medical expenses in excess of five percent of the maximum annual pension rate, has not exceeded the maximum annual income limitations for a surviving spouse receiving aid and attendance, but without dependents.


CONCLUSION OF LAW

The appellant's death pension benefits were properly reduced based on the receipt of SSA benefits as of August 1, 2008.  38 U.S.C.A. §§ 101, 1501, 1503, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.29, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's late husband died in June 2008, and the appellant was subsequently awarded entitlement to an improved death pension with special monthly pension benefits based on "aid and attendance," effective June 1, 2008.  The appellant's original award was $382 per month, as shown by an August 2008 decision.  The award was increased to $400 per month in November 2008 based on a change in the annual pension rate.  

VA pays surviving spouses of veterans who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.  The maximum rate of a death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b) (2013).  For purposes of improved death pension, with the appellant has been awarded, payments of any kind from any source are counted as income in the year in which they are received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

The rate of improved death pension is known as the Maximum Annual Pension Rate (MAPR).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

The appellant's income consists solely of recurring Social Security Administration (SSA) benefit payments.  This income is not excludable and must be deducted from any improved death pension award.  38 C.F.R. §§ 3.271, 3.272.  When recurring income will continue through a 12 month period, the income will be multiplied by 12 to arrive at the 12 month annualized income.  

The appellant has reported only one form of excludable expense in the course of this appeal, her medical expenses.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii).  The appellant has Medicare Part B premium payments and incidental, nonrecurring type medical expenses reported in 2008, 2009, and 2010.  The appellant also submitted several statements from individuals she pays for assistance around her home in September 2010.  The Board notes, however, that these individual do not provide medical or nursing services.  Therefore, these payments are not medical expenses, or any other form of excludable expense, and cannot be excluded.  See 38 C.F.R. § 3.272; see also M21-1 MR V.iii.1.G.43.d.

This appeal covers the appellant's improved death pension award from July 2008 to 2011.  The MAPR, the appellant's income, and her medical expenses have all changed during the period on appeal.  Several rules govern each type of change.

The MAPR changed once during the period on appeal, December 1, 2008.  When the MAPR changes, the monthly rate of pension shall be computed by reducing the new MAPR by the annual countable income on the effective date of the MAPR and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(1).

The appellant's SSA income has increased in August 2008, February 2009, and February 2010.  When income increases, the monthly rate of payable pension shall be computed by reducing the beneficiary's MAPR by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2).

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Annualization periods have two types, the initial annualization period and calendar years.  As pertinent to this case, for the initial annualization period, income will be counted from the date of the Veteran's death (June 6, 2008) through the end of the month that is 12 months after that date (June 30, 2009).  After the initial year, countable income is generally based on the calendar year.  M21-1 MR V.i.3.A.3.b&c.  When the initial annualization period and first calendar year beginning after the initial award overlap, the greater benefit is awarded.  M21-1 MR V.iii.1.E.34.e.  Therefore, the Board has considered the initial annualization period and calendar years 2009, 2010, and 2011 to exclude medical expenses properly below.  

As a result the changes in the MAPR, income, and medical expenses, the appeal consists of seven distinct periods.  In considering pension amounts, fractions of a dollar are reduced to the nearest whole dollar for the purposes of determining annual income.  38 C.F.R. §§ 3.29(b), 3.272(a).  

The first period was from August to November 2008.  The MAPR for a surviving spouse needing aid and attendance was $11,985.  Her monthly SSA income increased to $1,056.40.  Annualized, her income was $12,676.  Her medical expenses for the initial annualization period (June 6, 2008 to June 30, 2009) were $1,355.  The excludable medical expense threshold (5 percent of the base MAPR) was $375.  Only $980 of medical expenses may be excluded from the annualized income for August to November 2008.  The appellant's income less excludable medical expenses was $11,696.  The MAPR less the appellant's income was $289.  The appropriate monthly award was $24.  The original running award for this period was $400.  The Board concludes that reduction was warranted for August to November 2010.

The second period consists solely of December 2008.  The MAPR was changed effective December 1, 2008.  The MAPR for a surviving spouse with aid and attendance adjustment was increased to $12,681 on and after December 1, 2008.  The excludable medical expense threshold (5 percent of the base MAPR) was increased to $397 on and after December 1, 2008.  The appellant's monthly SSA income remained $1,056.40.  Annualized, her income was $12,676.  Her medical expenses for the initial annualization period (June 6, 2008 to June 30, 2009) were $1,355.  Given the change in the MAPR, only $958 of medical expenses may be excluded from the annualized income for December 2008.  The appellant's income less excludable medical expenses was $11,718.  The MAPR less the appellant's income was $963.  The appropriate monthly award was $80.  The original running award for this period was $400.  The Board concludes that reduction was warranted for December 2008.

The third period consists solely of January 2009.  The MAPR for a surviving spouse needing aid and attendance was $12,681.  Her monthly SSA income remained $1,056.40.  Annualized, her income was $12,676.  Her medical expenses for the initial annualization period (June 6, 2008 to June 30, 2009) were $1,355.  Unlike the prior periods, the appellant's excludable medical expenses were $1,522 for calendar year 2009.  This is greater than the excludable medical expenses for the initial annualization period based on the effective date of the death pension award.  Therefore, the Board will use $1,522, the greater amount.  See M21-1 MR V.iii.1.E.34.e.  The excludable medical expense threshold (5 percent of the base MAPR) was $397.  Only $1,125 of medical expenses may be excluded from the annualized income for January 2009.  The appellant's income less excludable medical expenses was $11,551.  The MAPR less the appellant's income was $1,130.  The appropriate monthly award was $94.  The original running award for this period was $400.  The Board concludes that reduction was warranted for January 2009.

The fourth period consists February through December 2009.  The MAPR for a surviving spouse needing aid and attendance was $12,681.  Her monthly SSA income increased to $1,118.40.  Annualized, her income was $13,420.  As stated above, the appellant's medical expenses for calendar year 2009 were greater than for the initial annualization period (June 6, 2008 to June 30, 2009).  Therefore, the Board will use medical expenses totaling $1,522, the greater amount, for February through December 2009.  The excludable medical expense threshold (5 percent of the base MAPR) was $397.  Only $1,125 of medical expenses may be excluded from the annualized income for February to December 2009.  The appellant's income less excludable medical expenses was $12,294.  The MAPR less the appellant's income was $386.  The appropriate monthly award was $32.  The original running award for this period was $400.  The Board concludes that reduction was warranted for February through December 2009.

The fifth period consists January 2010.  The MAPR for a surviving spouse needing aid and attendance remained $12,681.  Her monthly SSA income remained $1,118.40.  Annualized, her income was $13,420.  The RO found that the appellant's medical expenses for calendar year 2010 declined to $1,177.  This amount was primarily based on $1,158 in Medicare Part B premiums paid by deduction from the appellant's SSA benefits.  The appellant also reported a July 2010 $19.01 copayment for medication and submitted a receipt for $33.86 for allergy and dental expenses.  The RO did not exclude the $33.86 from the appellant's income because the receipt did not specify for whom the expenses had been paid.  The Board finds, however, that the context is clear that the expense is for the appellant and will exclude the $33.86 from her income.  The Board finds that the appellant's medical expenses for calendar year 2010 were $1,210.  The excludable medical expense threshold (5 percent of the base MAPR) was $397.  Only $813 of medical expenses may be excluded from the annualized income for January 2010.  The appellant's income less excludable medical expenses was $12,640.  The MAPR less the appellant's income was $74.  The appropriate monthly award was $6.17.  The original running award for this period was $400.  The Board concludes that reduction was warranted for January 2010.

The sixth period consists February through December 2010.  The MAPR for a surviving spouse needing aid and attendance was $12,681.  Her monthly SSA income increased to $1,118.50 in January 2009; the reduction must be made effective February 1, 2010.  Annualized, her income was $13,422.  As discussed, the appellant's medical expenses for calendar year 2010 were $1,210.  The excludable medical expense threshold (5 percent of the base MAPR) was $397.  Only $813 of medical expenses may be excluded from the annualized income for February through December 2010.  The appellant's income less excludable medical expenses was $12,642.  The MAPR less the appellant's income was $33.  The appropriate monthly award was $2.75.  The original running award for this period was $400.  The Board concludes that reduction was warranted for February through December 2010.

The seventh, and final, period begins January 2011.  The MAPR for a surviving spouse needing aid and attendance was $12,681.  Her monthly SSA income remained to $1,118.50.  Annualized, her income was $13,422.  The appellant did not report any medical expenses for the year, but the RO determined that her Medicare Part B premium deductions were still ongoing.  Thus, her medical expenses for calendar year 2011 declined to $1,158.  The excludable medical expense threshold (5 percent of the base MAPR) was $397.  Only $761 of medical expenses may be excluded from the annualized income for January 2011.  The appellant's income less excludable medical expenses was $12,661.  The MAPR less the appellant's income was $20.  The appropriate monthly award was $1.67.  The original running award for this period was $400.  The Board concludes that reduction was warranted for 2011.

The Board finds that the reduction of death pension benefits was proper, though minor differences in amounts are apparent from the record.  As discussed in the Introduction, the Board has construed the appellant's February 2011 VA Form 9 as requesting a waiver of any overpayment created by the RO's reduction of her payment.  The Board remands the issue of the validity of the overpayment created in the Remand below.  The Board defers adjudication regarding the specific amounts of the overpayment until an appeal has been perfected as to the overpayment.  As the preponderance of the evidence demonstrates that the reduction of improved death pension benefits was warranted, there is no doubt to be resolved and the appeal must be denied.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Due Process

VA has general obligations to notify and assist claimants for VA benefits, which are triggered by the filing of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The instant appeal arises not from the filing of a claim, but from an adverse action independently undertaken by the RO.  The Board concludes that the duties to notify and assist in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply in this case.  More specific due process safeguards are for application.

Prior to reducing benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  38 C.F.R. § 3.105(h) (2013).  Specifically, VA must create a proposal for the reduction that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  Id.  The beneficiary must be given 60 days for the presentation of additional evidence to show that payments should be continued at the present level.  Id.  An exception to this due process requirement is if the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. § 3.103(b)(3)(i) (2013). 

In the present case, the RO complied with the procedures set forth above and notified the Veteran of the proposed termination of pension benefits, effective August 1, 2008, and his rights in challenging this proposed reduction by a June 2010 letter.  The reduction was implemented in an August 2010 decision after receiving factual and unambiguous information as to income and expenses from the appellant.  The Board concludes that the due process was satisfied by these actions.


ORDER

The appellant's death pension benefits were properly reduced as of August 1, 2008; the appeal is denied.


REMAND

The VA Debt Management Center (DMC) sent the appellant a September 2010 letter indicating that an $8,991.52 debt had been assessed against her.  The appellant has submitted a February 2011 VA Form 9 as to the propriety of the reduction of improved death pension benefits discussed above.  In so doing, the appellant indicated that she would be unable to repay the money because she was in poor health and unable to work.  This raises entitlement to a waiver of the overpayment.  See 38 C.F.R. § 1.911 (2013).  The propriety and amount of the overpayment of a debt are matters that are integral to a waiver determination.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  Given that the appellant requested a waiver, a disagreement as to the validity of the underlying debt is implied.  Moreover, the appellant did so on a VA Form 9, which expresses an intent to seek appellate review.  The Board concludes that the appellant's February 2011 VA Form 9 was sufficient to constitute a Notice of Disagreement as to the validity of the overpayment.  See 38 C.F.R. § 20.201 (2013).  The claim must be remanded to allow the DMC to provide the appellant with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case as to the issue of whether the overpayment of improved death pension benefits in the amount of the $8,991.52 debt was validly created.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, an appeal should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


